ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_07_EN.txt. 294

SEPARATE OPINION OF JUDGE RANJEVA
[Translation]

I voted for the whole of the operative part, in particular the first clause
of paragraph 2 E, since this Opinion confirms the principle of the illegal-
ity of the threat or use of nuclear weapons, although I consider that the
second clause of paragraph 2 E raises problems of interpretation which
may impair the clarity of the rule of law.

a * +

The illegality of the threat or use of nuclear weapons will have been
affirmed, for the first time, in the international jurisprudence inaugurated
by this Advisory Opinion requested by the General Assembly of the
United Nations. If the first clause of operative paragraph 2 E had been
worded differently, it would have kept alive the doubt about the justifica-
tion of this principle of positive law, for a superficial comparison of the
two declaratory paragraphs 2 A and 2 B could have led to error. To have
regarded the statements contained in these paragraphs as of equal weight
would presumably have excluded either an affirmative or a negative
answer to the question put in the resolution referring the matter to the
Court. The Court’s true answer is given in paragraph 2 E, more accu-
rately in the first clause thereof, while paragraph 104 of the reasons pro-
vides the key to the reading of the reasons and the operative part in the
sense that this paragraph 2 E cannot be detached from paragraphs 2 A,
2 C,2 D and 2 F. In my view, the adverb “generally” means: in the major-
ity of cases and in the doctrine; its grammatical function is to determine
with emphasis the statement made in the main proposition. By using a
determinative adverb the Opinion dismisses any other interpretation
which would have resulted from the use of a dubitative adverb such as
“apparently”, “perhaps” or “no doubt”. Lastly, the conditional mood of
the verb “to be” used in making this statement expresses two ideas: on
the one hand a probability, i.e. a characteristic which can be more easily
characterized than some other characteristic; and on the other hand a
supposition about the future which it is hoped will never come about.
These reasons, producing the conclusion of the illegality of the threat or
use of nuclear weapons, merely confirm, in my view, the state of positive
law.

The absence of a direct and specific reference to nuclear weapons can-
not be used to justify the legality, even indirect, of the threat or use of
nuclear weapons. The wording of the first clause of operative para-
graph 2 E excludes any limitation to the general principle of illegality. On

72
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. RANJEVA) 295

the assumption that the intention is to assign a dubitative value to the
adverb “generally”, no conclusion implying modification of the scope of
the illegality could withstand legal analysis. When “generally” is taken as
an adverb of quantity, the natural meaning of the word excludes any
temptation to infer an idea of legality, which is contrary to the funda-
mental principle stated. The use of the adverb “generally” is due only to
an indirect appeal by the Court for the consequences of the analyses con-
tained in paragraphs 70, 71 and 72 of the reasons to be drawn by those to
whom the Opinion is addressed. In other words, the current law, which
the Opinion has stated, wants consolidation. The absence of a specific
reference to nuclear weapons in fact has more to do with considerations
of diplomatic, technical or political expediency than with juridical con-
siderations. It would thus seem necessary to analyse the international
practice in terms of law, in order to confirm this interpretation.

Three facts deserve attention. Firstly, there has been no repetition of
the precedents of Hiroshima and Nagasaki since 1945 even though the
spectre of the nuclear threat has been widely debated; on the other hand,
the effects of nuclear power in general, and of nuclear weapons in par-
ticular, are such as to challenge the very foundations of humanitarian law
and the law of armed conflict. Secondly, no declaration of the legality of
nuclear weapons in principle has been recorded; there is no need to
emphasize the fact that it is in the form of a justification of an exception
to a principle accepted as being established in law, in this case the ille-
gality of the threat or use of nuclear weapons, that the nuclear-weapon
States seek to present the reasons for their attitude. Thirdly and lastly,
the consistently guarded and even hostile attitude of the General Assem-
bly towards nuclear weapons and the continuous development of nuclear
awareness have resulted in the steady tightening of the juridical mesh of
the régime governing nuclear weapons, the control of which belongs less
and less to the discretionary power of their possessors, in order to arrive
at juridical situations of prohibition.

Two observations are prompted by this account of the facts. Firstly,
the principle of the illegality of the threat or use of nuclear weapons has
taken shape gradually in positive law. An exhaustive inventory of the
relevant legal instruments and acts reveals the catalytic effect of the prin-
ciple that nuclear weapons should be regarded as unlawful. The study of
the positive law cannot be limited, therefore, to stating purely and simply
the current state of the law; as the Permanent Court of International Jus-
tice stressed in the case concerning Nationality Decrees Issued in Tunis
and Morocco, the question of conformity with international law depends
on the evolution of thinking and of international relations. Legal realism
argues for acceptance of the notion that the juridical awareness of
nuclear matters depends on the evolution of attitudes and knowledge,
while one fact remains permanent: the final objective — nuclear dis-
armament. The same catalytic effect can be seen in the evolution of the law
of the Charter of the United Nations. The examples of the law of decolo-
nization and of the law of Article 2, paragraph 4, show that, originally, to

73
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. RANJEVA) 296

regard the relevant principles as falling within the sphere of juridical pro-
legomena amounted to a legal heresy. Can these same arguments be
maintained today? Cannot questions also be asked about the advent of
an ecological and environmental order which would tend to superimpose
itself on the nuclear order and which is in process of being elaborated in
the order of positive law? There is no longer any permissible doubt about
the illegality of the threat or use of nuclear weapons. But for some States
the difficulty stems from the fact that this principle has not been consoli-
dated in treaties, a question raised by the second observation.

Secondly, does the silence on the specific case of nuclear weapons with
respect to a legal régime for their use truly exclude the customary illegal-
ity of the threat or use of nuclear weapons? There can be no doubt that,
in a matter of such importance for peace and the future of mankind, the
treaty solution remains the best means of achieving general disarmament
and nuclear disarmament in particular. But the consensualism character-
istic of international law cannot be limited either to a technique of con-
tractual or conventional engineering or to the formalization by majority
vote of the rules of international law. The law of nuclear weapons is one
of the branches of international law which is inconceivable without a
minimum of ethical requirements expressing the values to which the
members of the international community as a whole subscribe. The sur-
vival of mankind and of civilization is one of these values. It is not a
question of substituting a moral order for the legal order of positive law
in the name of some higher or revealed order. The moral requirements
are not direct and positive sources of prescriptions or obligations but
they do represent a framework for the scrutiny and questioning of the
techniques and rules of conventional and consensual engineering. On the
great issues of mankind the requirements of positive law and of ethics
make common cause, and nuclear weapons, because of their destructive
effects, are one such issue. In these circumstances, is illegality a matter of
opinio juris? To this question the Court gives an answer which some
would consider dubitative, whereas an answer in the affirmative, in my
view, cannot be questioned and prevails.

Traditionally, when an opinio juris is sought, the fact precedes the law
in the examination of the relations between the fact and the law: the
analysis of the facts determines the application of the rule of law. But can
this hold good in the present advisory proceedings? The Court is in fact
requested to go back to the first principles which provide the foundation
of the normative rule (see below) before saying whether the combined
interpretation of the relevant rules results in the legality or illegality of
the threat or use of nuclear weapons. In other words, the Court is dealing
with a case in which the rule of law appears to precede the fact. The
Court is rightly very rigorous and very exacting when it is considering
sanctioning the juridical consolidation of a practice by way of an opinio

74
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. RANJEVA) 297

juris. But does not the Court’s increasingly frequent reference to the prin-
ciples stated in the Charter and to the resolutions and legal instruments
of international organizations indicate a solution of continuity? The rec-
ognition of the customary nature of the principles set out in Article 2,
paragraph 4, of the Charter and in the case concerning Military and
Paramilitary Activities in and against Nicaragua constitutes in fact a sig-
nificant break with earlier practice. Does not the repeated proclamation
of principles, hitherto regarded as merely moral but of such importance
that the irreversible nature of their acceptance appears definitive, consti-
tute the advent of a constant and uniform practice? It is on the basis of
these concrete considerations that such important principles as the pro-
hibition of genocide, the right to decolonization, the prohibition of the
use of force, and the theory of implicit jurisdictions have been incorpo-
rated in customary law. In the present case it is this conviction, con-
stantly affirmed and never denied in principle in the facts, which indicates
the incorporation of the principle of the illegality of the threat or use of
nuclear weapons in customary law.

x * x

The second clause of paragraph 2E might prompt one to wonder
whether the Court did not try to evade giving a clear answer to the basic
question addressed to it by the General Assembly. Much of the argumen-
tation of the reasons for the Opinion is designed to establish that inter-
national law would not prohibit the threat or use of nuclear weapons.
Thus, the problem is to decide whether in its handling of the General
Assembly’s request the Court has not based its position on a postulate:
the equality of treatment to be accorded both to the principle of legality
and to the principle of illegality. This difficulty, in my view, calls for an
examination of the essential purpose of the question put, followed by an
examination of the subject-matter of the second clause of paragraph 2 E.

The natural meaning of the words used in the General Assembly reso-
lution defines the actual subject-matter of the question: does interna-
tional law authorize the threat or use of nuclear weapons in any circum-
stance? Does the Opinion answer this question honestly when it speaks
simultaneously, and most importantly on the same footing, of “the legal-
ity or the illegality”?

In my view, the structure of the question implied a comprehensive
analysis of the law governing nuclear weapons within the framework of
the limits set by the subject-matter of the question.

Several delegations were uncomfortable with the structure of the Gen-
eral Assembly’s question, partly because the question was unprecedented
and partly because of the scope of the matters dealt with in the first sec-
tion of the operative part of the Opinion.

Firstly, the legal character of the question amply justifies the Court’s
positive reaction to the General Assembly’s request. But the Court’s judi-

75
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. RANJEVA) 298

cial reply would appear enigmatic or even incoherent if the Court had not
previously provided the key to its reading. The Opinion ought to have
elaborated on the meaning of the interpretation of the notion of “legal
question” it had implicitly opted for. The travaux préparatoires of the
San Francisco Conference are reticent on the attempts to define this
notion. Can we take it that its meaning is to be found in the data directly
available to the mind or should we view this silence as the expression of
the jurist’s unease when he has to contemplate the notion of “question”
as such.

The context of these advisory proceedings is unique in the history of
the World Court. The General Assembly’s request has nothing whatso-
ever in common with an international dispute or with a dispute born of a
difference of interpretation of a specific written rule. The Court’s task is
in fact a complex one in the present case. The final conclusion, or to use
the language of the theatre, the dénouement, is for the Court to pro-
nounce on the compliance or non-compliance of an act, decision or fact
with a higher normative rule; but in order to do this the Court must first
ascertain the presence or absence of general, objective prescriptions
(paras. 2 A and 2 B of the dispositif) and then justify the legal nature of
the principles thus identified and stated. In other words, to parody Lévi-
Strauss, the General Assembly is requesting the Court to try to answer
questions which no one asks. The inherent difficulty of this kind of ques-
tion lies in the scope of the reply which the Court wishes to give both in
the reasons and in the operative part (see Opinion, para. 104). In this
case, as pointed out above, the Court gave equal treatment to the differ-
ent aspects of the problem of legality and illegality, devoting particular
attention to the question of the absence of a prohibition on use.

Expressis verbis, resolution 49/75 does not request a legal opinion on the
illegality or prohibition of the threat or use of nuclear weapons. The
General Assembly invites the Court to go back to the first principles and
to the most general propositions which explain or may call into question
the interpretation that, in the absence of rules accepted as such which
prohibit such acts, discretionary freedom would be the norm. There was
obviously no lack of criticism of the structure of the question. The argu-
ments put forward to support the idea that the question was poorly
defined were based on two main grounds: first, the obvious or absurd
nature of the question, for the reply is not in doubt: no rule authorizes in
international law the threat or use of nuclear weapons; second, such a
question, which these criticisms regard as apparently valid, would run the
risk of leading to inadmissible conclusions in view of the judicial nature
of the Court. By seeing fit on the one hand to respond to the General
Assembly’s request (last section of the operative part) and on the other
hand not to reformulate the terms of the question (see para. 20), notwith-
standing the slight difference between the English and French versions of
the text, the Court rejected the sophistry of fear of innovation. Such a

76
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. RANJEVA) 299

question does not amount to a questioning of positive law or to a request
for it to be modified; nor was the Court asked to depart from its judicial
function, for:

“The Court . .. as an international judicial organ, is deemed to
take judicial notice of international law, and is therefore required in
a case falling under Article 53 of the Statute, as in any other case, to
consider on its own initiative all rules of international law which
may be relevant to the settlement of the dispute. It being the duty of
the Court itself to ascertain and apply the relevant law in the given
circumstances of the case, the burden of establishing or proving rules
of ... law... lies within the judicial knowledge of the Court.”
(I C.J. Reports 1974, p. 9, para. 17, and p. 181, para. 18.)

These considerations facilitate a better understanding of the meaning
of the notion of legal question and of the method followed by the Court
in replying to the General Assembly’s question, which does not in fact
amount to a request or question which would restrict the Court’s reply to
one alternative.

By addressing exhaustively all the aspects of the problem, the Opinion
invests the legal question with a broad dimension. A question represents
a subject, a matter on which the knowledge of the relevant rule lacks cer-
tainty. This uncertainty results from the inflationary proliferation of con-
tradictory propositions having a link to the subject submitted to the
Court. The Court is then invited to impose order on them by identifying
the propositions clad in the sanction of juridical normativity and by
explaining, in terms of an opinio juris, the normative status of various
propositions. It is obvious that the outcome of such a consultation can-
not avoid producing a proposition of a general character.

Secondly, the decision to accept the General Assembly’s request for an
opinion, the subject of the first section of the operative part, confirms the
Court’s liberal interpretation of the right of access of authorized interna-
tional institutions to advisory proceedings. The case of the request for
an opinion submitted by the World Health Organization will in all proba-
bility remain unusual, if not unique. Intrinsically, the subject-matter of
WHO resolution 46/40 could not give rise to criticism, since each institu-
tion is the judge of its own jurisdiction. But when the question establishes
a link of conditionality between the Court’s reply, if any, and the per-
formance of the preventive functions of primary health care, the special-
ized agency has substituted a link of conditionality for the link of con-
nectivity envisaged by the Charter, the Statute and the relevant instru-
ments of the World Health Organization. The fact that the subject-matter
of the question can be detached from the Organization’s functions did
not allow the Court, in the light of the rules of its own jurisdiction, to
perform its advisory function. This connection to today’s Opinion is not

77
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. RANJEVA) 300

without interest; it is evident that the same majority of States wanted to
obtain from the General Assembly confirmation of a request for an advi-
sory opinion which contained defects capable of justifying a decision by
the Court not to reply. By referring to the WHO request, the General
Assembly revived memories of Article 14 of the Covenant of the League
of Nations. By not effecting a joinder of decisions, each request being
dealt with separately, the Court confirmed the magnitude of the potential
scope of requests for advisory opinions which is adjudged by it to belong
to the General Assembly. Nevertheless, the limits of access to the advi-
sory procedure are constituted by the legal nature of the subject-matter
of the question put. On the other hand, there is no effect on the settled
case-law that a request seeking to obtain by the advisory procedure the
amendment of positive law amounts to a political question.

The conditions in which the Court discharged its task expose it to the
criticism that procedural law professionals will inevitably level at the
whole of paragraph 2 of the operative part of the Opinion. The judi-
cial reply stricto sensu is found in paragraph 2 E; in fact, its purpose is to
declare compliance or non-compliance with a pre-established rule. How-
ever, revolving round this judicial conclusion are a number of proposi-
tions whose purpose is to state the justification or petitio principii leading
to the actual conclusion. This circumductory structure of the operative
part combined with the wording of paragraph 2 E poses the problem of
the actual consistency of the judicial conclusion in the Advisory Opinion
of the Court. It is regrettable that the inherent difficulties of the very sub-
ject of nuclear weapons were not turned to advantage by the Court to
enable it to exercise its judicial function more definitely by stating the
principle of illegality more clearly through a division of the two clauses of
paragraph 2 E into two separate paragraphs. A casual perusal of the
whole text of the Opinion (reasons and operative part) can give the
impression of a Court setting itself up as a legal consultation service. But
on this question the Court was not requested to carry out legal analyses
whose use would be left to the discretion of the various parties. The exer-
cise of its advisory function imposes on the Court the duty to state the
law on the question put by the author of the application; the optional
character attached to the normative scope of an opinion does not how-
ever have the consequence of changing the nature of the Court’s judicial
function. Its “dictum” constitutes the interpretation of the rule of law in
question, and to violate the operative part of the dictum amounts to a
failure to fulfil the obligation to respect the law. It is always the case that,
unlike contentious proceedings concerning a dispute over subjective
rights, the statement of the law in advisory proceedings can necessarily
not be limited to the alternatives of permitted/prohibited; although com-
plex, positive law must be stated with clarity, a quality wanting in the
second clause of paragraph 2 E.

78
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. RANJEVA) 301

In my view, the second clause of paragraph 2 E raises difficulties of
interpretation by virtue of the problem of its intrinsic coherence in rela-
tion to the rules of the law of armed conflict themselves, although its
positive aspect must be emphasized: the principle that the exercise of self-
defence is subject to the rule of law.

Paragraph 2 E deals with the law of armed conflict and with humani-
tarian law, the second branch of law applicable to the threat or use of
nuclear weapons (see para. 34). The law of armed conflict is a matter of
written law, while the so-called Martens principle performs a residual
function.

Two consequences flow from this: firstly, this law of armed conflict
cannot be interpreted as containing lacunae of the sort likely to warrant
reserve or at least doubt; secondly, nuclear weapons cannot be used out-
side the context of the law of armed conflict. Moreover, since no State
supported the principle of a régime of non-law, the use of these weapons
must be in conformity, from the standpoint of the law, with the rules
governing such conflict. In these circumstances and on such an important
question, there cannot be any doubt about the validity of the principle of
illegality in the law of armed conflict.

With regard to the substance of the law of armed conflict, the second
clause of operative paragraph 2 E introduces the possibility of an excep-
tion to the rules of the law of armed conflict by introducing a notion
hitherto unknown in this branch of international law: the “extreme cir-
cumstance of self-defence, in which the very survival of a State would be at
stake”. Two criticisms must be offered. Firstly, the Court makes an amal-
gamation of the rules of the Charter of the United Nations on the one
hand and the law of armed conflict and specifically the rules of humani-
tarian law on the other; whereas paragraph 2 E deals only with the law of
armed conflict, and the right of self-defence belongs in paragraph 2 C.
Rigorousness and clarity were necessary, failing a paragraph 2 E bis
separate from paragraph 2E and the attachment of the notion of
“extreme circumstance of self-defence” to the more general problem of
self-defence dealt with in paragraph 2 C. Paragraph 2 C covers all the
cases of the right to use force by reference to the provisions of the Char-
ter (Arts. 2 and 4 and Art. 51). A priori nothing prohibits an interpreta-
tion giving precedence to the rules of self-defence, including nuclear self-
defence, over the rules of humanitarian law, a difficulty which leads
consequentially to the second criticism. Secondly, the criticism is
addressed to the acceptance of this concept of “extreme circumstance of
self-defence, in which the very survival of a State would be at stake”.
There is no doubt that the meaning of this concept is expressed in the
normal meaning of the words, but this observation is not sufficient. for
the purposes of legal qualification.

The principal difficulty of the interpretation of the second clause of para-
graph 2 E lies in the true nature of the exception of “extreme circum-
stance of self-defence” to the application of humanitarian law and the
law of armed conflict. Neither the case-law of the International Court or

79
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. RANJEVA) 302

of any other court nor the doctrine offer any authority to confirm the
existence of a distinction between the general case of application of the
rules of the law of armed conflict and the exceptional case exempting a
belligerent from fulfilling the obligations imposed by those rules.

If such a rule must exist, it can be deduced only from the intention of
the States authors of and parties to these instruments. The fact that the
case of nuclear weapons was deliberately not addressed during the nego-
tiation and conclusion of the major conventions on the law of armed con-
flict has been repeatedly stressed. Accordingly, it is difficult to see how
these plenipotentiaries could envisage exceptions of such importance to
the principles governing the law of armed conflict. These principles were
intended to be applied in all cases of conflict without any particular con-
sideration of the status of the parties to the conflict — whether they
were victims or aggressors. If an exceptional authorization had been
envisaged, the authors of these instruments could have referred to it, for
example by incorporating limits or exceptions to their universal applica-
tion.

The distinction proposed by the Court would certainly be difficult to
apply and in the end would only render even more complicated a prob-
lem which is already difficult to handle in law. O. Schachter has drawn up
an inventory of the cases in which, quite apart from any question of
aggression, a State has claimed the privilege of self-defence. These are:

“(1) the use of force to rescue political hostages believed to face
imminent danger of death or injury;

(2) the use of force against officials or installations in a foreign
state believed to support terrorist acts directed against nationals of
the state claiming the right of defense;

(3) the use of force against troops, planes, vessels or installations
believed to threaten imminent attack by a state with declared hostile
intent;

(4) the use of retaliatory force against a government or military
force so as to deter renewed attacks on the state taking such action;

(5) the use of force against a government that has provided arms
or technical support to insurgents in a third state;

(6) the use of force against a government that has allowed its ter-
ritory to be used by military forces of a third state considered to be
a threat to the state claiming self-defense;

(7) the use of force in the name of collective defense (or counter-
intervention) against a government imposed by foreign forces
and faced with large-scale military resistance by many of its

80
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. RANJEVA) 303

people.” (O. Schachter, “Self-defense over the Rule of Law”, AJIL,
1989, p. 271.)

The question is to decide in which category the case of an extreme cir-
cumstance of self-defence, in which the very survival of a State is at stake,
must be placed to justify recourse to the ultimate weapon and the paraly-
sis of the application of the rules of humanitarian law and the law appli-
cable in armed conflict. This question must be answered in the negative:
the obligation of each belligerent to respect the rules of humanitarian law
applicable in armed conflict is in no way limited to the case of self-
defence; the obligation exists independently of the status of aggressor or
victim. Furthermore, no evidence of the existence of a “clean nuclear
weapon” was presented to the Court, and States merely argued that there
was indeed a problem of compatibility between the legality of the use of
nuclear weapons and the rules of humanitarian law. In my view, these
criticisms strip the exception of “extreme circumstance of self-defence” of
ali logical and juridical foundation.

However, the respect in which I hold the Court prompts me to acknow-
ledge that the principal judicial organ of the United Nations was not un-
aware of these criticisms or of the reproaches which the professionals of
the juridical and judicial worlds would certainly offer. But I still believe
that the close interrelationship of all the elements of this decision requires
that the second clause of paragraph 2 E should be read in the light of
paragraph 2 C. It must be acknowledged that in the final analysis the
Court does affirm that the exercise of self-defence cannot be envisaged
outside the framework of the rule of law. Paragraphs 2 C and 2 E define
the prior legal constraints on the exercise of this right under such condi-
tions that, in the light of paragraphs 2 C, 2 D and 2 E, the legality of its
exercise is more than improbable in actuality. The most important ele-
ment, however, is the ordering of the legal guarantees. Paragraph 2 E
leaves open in these extreme circumstances the question of legality or ille-
gality; it thus sets aside the possibility of creating predefined or predeter-
mined blocks of legality or illegality. A reply can be envisaged only in
concreto in the light of the conditions of the preceding paragraphs 2 C
and 2 D. This conclusion must be emphasized, for if the Court had
addressed only one of the alternatives, the solution of indirect legality,
the second clause would have nullified the subject-matter of the first
clause. By addressing the two branches of the question the Court opens
the way to a debate on illegality and legality with respect to international
law, as the Nuremberg Tribunal had already stated:

“Whether action taken under the claim of self-defense was in
fact aggressive or defensive must ultimately be subject to investiga-
tion or adjudication if international law is ever to be enforced.”
(O. Schachter, op. cit., p. 262.)

This complicated construction ultimately limits the unilateral exercise
of self-defence. Moreover, by reserving its definitive reply, therefore in

81
THREAT OR USE OF NUCLEAR WEAPONS (SEP. OP. RANJEVA) 304

principle, the Court is creating a possible sphere of competence hitherto
inconceivable owing to the effect of the combined mechanism of unilat-
eral qualification and the right of veto. The difficulty of the terms of the
problem did not, however, induce the Court to agree to assert the pri-
macy of the requirements of the survival of a State over the obligation to
respect the rules of international humanitarian law applicable in armed
conflict.

In conclusion, if the two clauses of paragraph 2 E had appeared as
separate paragraphs, I would have voted without hesitation in favour of
the first clause and, if the provisions of the Statute and the Rules of the
Court so allowed, I would have abstained on the second clause. The join-
der of these two propositions caused me to vote in all conscience in
favour of the whole, for the essence of the law is safe and the prohibition
of nuclear weapons is a question of the responsibility of all and everyone,
the Court having made its modest contribution by questioning each sub-
ject and actor of international life on the basis of the law. I hope that no
court will ever have to rule on the basis of the second clause of para-
graph 2 E.

(Signed) Raymond RANIEVA.

82
